THEAITORNEY                 GENERAL
                            OF TEXAS
                           AUSTXN   11.TE-
  GROVER SEILERS
*TrORNEY   GENERAL



     Honorable J. C. Hamilton
     County Auditor
     Ector County
     Odessa, Texas
     Dear Sir:                  Opinion No. o-6418
                                Re: Is E&or County liable to a County
                                     Commlasioner who was inducted into
                                     the military service for his
                                     salary while in the military aer-
                                     vice from October 15, 1944,"to
                                     December 31, 1944? Ana related
                                     questions.
               Your request for an opinion on the above matters has
     been received ana carefully considered. We quote said request
     as follows:
                 "I am submitting herewith the following ques-
           tions for construction and application, to-wit:
                 "The facts are that the Commissioner of Pre-
           cinct No. 4 of Ector County, Texas, was inducted
           into the Unlted States Navy. He did~not resign
           hia office as Commissioner when he was Inducted.
           The County Judge of Ector County, Texas, after
           the induction of the Commissioner declared the
           -officevacant and appolnted a aucceasor to the
           absent Commissioner. The aucceaaor filed hla
           bond and otherwise duly qualified himself to act
           as Commlsaloner, and did act as such Commiaaion-
           er from on or about the 15th day of October, A.D.
           1944 to the 31st day of December, A.D. 1944, at
           which time the term of the Commissioner expired
           (the Commisaioner~of Precinct No'. 4 who was ln-
           ducted into the Navy was not a candidate for re-
           election to office). The county paid the salary
           of the absent Commissioner for the two and one-
           half months that he served to the succesao??.
                 "The Commissioner who was Inducted into the
           military 'servicehas made demand upon the county
           for the payment of his salary.
Honorable J. C.,Hamilton, page 2         o-6418




           "I submit to you the following questions:
   (1)*    Is Ector County liable to the Commissioner
   who was inducted into the military service for
                from October 15, 1944 to December 31,
   :;;43"':g      If the answer to the foregoing ques-
   tion is ln'the affirmative, then, who is liable
   to the county for the payment of'the salary paid
   to the person who was appointed as successor to
   the Commissioner who was inducted into the mili-
   tary service?    (31.  If the answer to the first
   question is in the negative, then, is the action
   of the inducted Commissioner for the recovery of
   hl~asalary against the Commissioners' Court or
   against his successor to whom the salary was paid?
          "I'have carefully considered your Opinion No.
    O-5245, and from such opinion it may be determined
    that the appointment of the Commissioner to suc-
    ceed the Commissioner who had been inducted into
    the military service was absolutely void and of
    no effect, and that the Commissioner who was in-
    ducted into the military service was entitled to
    the compensation incident to the office.' On page
    4 of the Opinion No. O-6245 the second paragraph
    reads as follows:
         "'It is well settled that salary
       for compensation of an officer la incl-
       dent to the office, and not dependent
       upon services actually performed by
       such officer. It is obviously true
       that compensation should In no event
       be uald to two County Commissioners
       for-the same time, f'brthe same pre-
       cinct.' (Underscoring mine)
          "From a construction of the entire opinion
    It would appear that there would be no question
    about the payment of the compensation of the of-
    fice to the Commissioner who was inducted into
    the"mllitary service, but the second line of the
    paragraph above quoted states that compensation
    should not be paid to two County Commiaslbners
    for the same time,for the same precinct, and
    since the county has paid the compensation once
    the question has arisen as to whether or not it
    can be paid again.
          "It would' seem that if the appolntment~of
    the successor was absolutely void then the pay-
Honorable J. C. Hamilton, page   3       o-6418



   ment of the salary to this suctieasorwas payment
   to a~total stranger, so to'speak; although such
   payment was made In gOOa faith, and would thereby
   render the-Commissioner's Court liable for an
   unlawful payment. But the case~of Welch vs. Kent,
   153 S.W. 2nd 284 would dontradlct this principle
   where the payment was made In good faith.
          "Your construction and application of your
    Opinion No. 0-6245 under'theae circumstances
    would be greatly appreciated."
           You are correct in your conclusion that it may be deter-
mined from our Opinion No. O-6245 that the appointment of'the
commissioner to suceed the commissioner who had been inducted
into ,themilitary service was absolutely void and of no effect,
and that the commissioner who was inductedinto the military
service is entitled to the compensation lncldent to the office.
It is our opinion, therefore, that your first question should
be, and it is, answered in the affirmative, and that E&or County
Is-liable to the commissioner who was inducted Into the mili-
tary service forhis salary from October 15, 1944, to December
31, 1944.
          It was intended to hold b$the second llne"of the para-
graph quoted by you from said Opinion No. O-6245 "that
                                                    . compen-
aatlon shbuld In no event be paid to two county commlsalonera
for the same time',forthe-'same precinct", that the county~would
notbe legally~liable to make such payments. However;'slnce
Ector County has paid such salary to the commissioner appointed
by the'county judge a8.a successor to the absent comml'ssioner,~'
which appointmentwas absolutely void, the payment of such salary
to himwas, as stated by you, payment to a total stranger, so
to speak, but such pagment would not affect the liability of the
county to pay such salary to the commisaloner legally'entltled.
thereto. This might cause the county to pay such salary-twice,
but it would have its cause of action for such illegal payment
against those responsible therefor, as well as against the ap-
pointed commissioner who received same.
          As to your second question, we adopt and quote the
following from our Opinion No. O-4715:


          “Art~icle2340 of the Revised Civil Statutes
    of Texas, relative to bonds as shall be executed
    by County Commissioners, contains In part the
    following provisions:
Honorable J. C. Hamilton, page 4        o-6418



          0   1
                  .conditioned for the falthful'per-
                      a   .   *

      formance of the duties of his office, that
      he will pay over to his county all moneys Il-
      legally paid to him out of county"funds; as
      voluntary payments or otherwise, and that he
      will not'vote or give'hlsconsent to"pay out
      county funds except for lawful purposes.'
          If. . . . .

        "'Under the terms of the."statutehereinabove
   referred to (Artlcle'2340), each commissioner was
   required to execute a bona conditioned for the'
   TaithfBl performance of the duties'of his-'office
   and that he wbuld pay over to his County all
   moneys 'illegally paid to him out of county funds,
   as voluntary payments or otherwise.'   The law
   under which payments of ,salarleswere made'~to
   the Commissioners of Hays County over and above '~
   the sum of $1400.00 per year being unconstituional,
   all sums paid to each of them In excess of said
   $1400.00 per year were illegally paid; therefore,
   each of said Commissioners is liable to repay
   such excess salaries so paid.to him,"and lt~is the.
   opinion of this department, and you are so advised,
   that each of said Commissioners is liable for all
   sums paid to him over ana above the $1400.00 per
   year provided by law.
          "In further support of this conclusion, we
   direct your attention to thencase of Kitchens
   et al v. Roberts, County Treasurer, 24 S.W. (2)
   464.   This was a suit by the County Treasurer of
   Wood County to recover of a county commia'sioner
   aiidthe surety on his bond certain sums paid to
   ,said commissioner in excess of the amount due
   him under the general law. Sala sums were de-
   manded by and paid to said commissioner by author-
   ity of a special act of the Legislature, and the
   suit to recover same was on the theory that the
   Legislature was without power to provide by said
   special act for the payment to a'county commis-
   sioner for his services as such a sum in excess
   of that fixed by general law. The trial court
   sustained this cohtention, held said special act
   uncohatitutional and gave plalntlff judgment for
   the amourit sued for. Thlasjudgment was affirmed'
   by the Court of-Civil Appeals and application  for
   wrlt“of error was refused by the Supreme Court.
   See also Duclos et al. v. Harris County, 251 S,W.
Honorable J. C. Hamilton, page 5        o-6418


    569, affirmed by Supreme Court, 263 S.W. 562.
    The case of Cameron County v. Fox, 2 S.W. ~(2)
    433, was a suit by a county to recover from a
    tax collector premiums on bonds theretofore al-
    lowed to him by the commissioners court, and
    the Commission of Appeals held that, notwlth-
    standing the payment tb the tax collector was
    voluntarily made; the amount so paid could be
    recovered in an action by the'~countyas said pay-
    ment was made without lawful authority.
         "As to the liabilltg of each Individual Com-
   missioner under that part of his bona which pro-
   vides 'that he will not vote or give his consent
   to pay out county funds except for lawful purposes,'
   for the excess salaries'paid to each of the other
   commissioners over and above said $iqOO.OO per
   year, we refer you to the rules of law laid down
   in the case of Welch et al. v. Kent et al., 153
   S.W. (2) 284. ,This was a suit by the County
   Treasurer of Jefferson County against the County
   Commissioners of said County to recover the amount
   of certain claims against the County which were
   alleged to have been paid by said Commissioners
   without authority of law, and that, as to said
   Commissioners, their said act constituted a voting
   and consenting to the payment of funds and moneys
   out of the county funds for unlawful purposes,
   and that said Commlsalonera neglected In said par-
   ticulars to faithfully perform and discharge the
   duties required of them. The trial court rendered
   judgment in plaintiff's favor, and the Court of
   Civil Appeals reversed and rendered said judgment
   on the ground that, 'in voting "to pay out such
   county funds," a county commissioner is not lia-
   ble'when actuated by pure motlvea, but only when
   he acts mallciouslg or corruptly, or under cir-
   cumstances imputlng'malice or corrupt motives.
   He Is not liable to his county for his'judicial
   acts, no matter how erroneous In law may be his
   judicial decision, so long as he acts in good
   faith.'
          *Therefore, it is the opinion of this depart-
    ment that each of said County Commissioners would
    be liable for the excess salaries paid to each of
    the other Commissioners, In addition to the amount
    Individually received by him, if it can be shown
    that he acted mallcioualy or corruptly, or under
    circumstances Imputing malice or corrupt motive,
    or without good faith. . . . . .
                                                           .




Honorable J. C. Hamilton, page 6         o-6418


          "Article 1649 of the Revised Civil Statutes
   of Texas gives the requirements of a bona for a
   County Auditor, and same is conditioned 'for the
   yaithtil performance of his duties;' Article
   1651 of said Statute contains In part the follow-
   ing : 'and he shall see to the strict enforcement
   of the law governing county finances.'
          "Article 1653 provides that he shall have con-
    tinued access to and shall examine:all the books,
    accounts, reports, vouchers and other records of
    any officer, the otiers of the commissioners' court,
    relating to finances of the county, etc.
          "Article 1660 of said statutes provides that
    all claims, bills and accounts against the county
    must be filed in ample time for the AuaFtor to
    examlne and approve same before the meetings of
    the commissioners' court. That no claim, bill or
    account shall be allowed or paid until it has been
    examined and approved by the County Auditor.
          "Article 1661 of said statute contains in
    part the following provision:
          "'All warrants on the County Treasurer,
       except warrants for jury service, amst be
       countersigned by the County Auditor.'
          "See also 11 Tex. Jur., Sec. 52, p. 581.


          "The rule as to when a county audltor can be
    held liable for payments of compensation paid to
    others is laid down in the case of Welch, et al.
    vs. Kent, et al., 153 S. W. (2) 284, which in-
    volves a county auditor and his successor in of-
    flee, as well as the county commissioners, in the
    following language:
           If
            1. . 0 One condition of their oath and
       bond (Art. 1649, R.C.S. 1925) was that they
       would faithfully discharge the duties of their
       office. To constitute a cause of action
       against a county auditor on his bond, the
       pleader must allege and prove that, In the
       matters charged against him he acted mali-
       ciously, corruptly or negligently, 20 C. J.
       S ., Counties, 1 140, p..952; these allega-
Honorable J. C. Hamilton, page   7       o-6418



        tlons must be made by the pleader because of
        the presumption of the regularity of the of-
        ficial acts of the county auditor. . . . .'
          "See also the caae.of Wade vs. Board of Com'ra.
    of Harmon County, 'et'al.',17 Pac. Rep. (2) 690,
    Supreme Court of Oklahoma.
          "vnder the statutes ana rules above referred
    to and set out, It was made the duty of the county
    auditor tb see that no payments of salaries were
    made to said county commissioners in excess of
    those provided for by law. Salaries having been
    paid to the Commissioners of Hays county in ex-
    cess of those provided for by law, we hold that
    the County Auditor Is liable for all such sums so
    paid, Insofar as he acted maliciously, oorrupt-
    ly or negligently In permitting said payment to
    be made. It is our further opinion, however, that
    the same rule of good faith would apply to him as
    we have hereinabove held should apply to the County
    Commisaionera, . . . .
           "The generai rule as to when the sureties on
    the bond of public officials can be held liable
    for'the action of said public officials Is laid
    down in the case of Jeff Davis County vs. Davis,
    'etal., 192 S.W. 291, writ dismissed. This was
    a suit against the sheriff and the sureties on
    his bond to recover certain sums of money paid
    to said sheriff on claims presented by and allowed
    to him that were alleged to be unjust and Illegal.
    The trial court sustained exceptions filed.as to
    aald'auretlea and dismissed the said.suit as to
    them'; Sustaining this action, the Court of Civil
    Appeals held as follows:
          If
           t. . . . . .

          "'And in Heldenheimer v. Brent, 59‘Tex.
        533, it was said:
          "'To charge the sureties on a sheriff's
        bond, the act complained of amst not only
        be one which he might rightfully do as sher-
        iff, but which must be actually done by him
        as sberlff, under claim of right to do the
        act as such officer.'
          "'This statement of the law la the appll-
        cation of a rule by which the acts of a aherlff
Honorable J. C. Hamilton, page   8          o-6418



       for which his sureties may be held liable
       can be distinguished from those acts for
       which they will not be held liable. The
       former are termed acts done "virtute officii",
       and the later "colore offlcil". The dlstinc-
       tion is this: 'Acts done * virtute officii"
       are when they are within the authority of
       the officer, but when in the doing he exer-
       cises that authority improperly, or abuses
       the confidence which the law reposes in him;
       whilst acts done "colore officli" are where
       they are of such nature the office gives him
       no authority to do them. Gold v. Campbell
       54 Tex. Civ. App. 269, 117 S.W. 463, at 466.

           I. . . . .t
          If

          "See also Miller et al.    vs.   Foard County,
    et al., 59 S.W. (2) 277.
          "Under these rules it Is our opinion that the
    sureties on the bond of the County Auditor wouId be
    liable for the repayment of any and all aums paid to
    said County~Commissioners that the Auditor himself
    would be liable for the repayment of, for the rea-
    son that permitting said payments to be made to said
    County officials was in violation of the terms of
    his bond which provided for the faithful performance
    of his duties.' In other words, the acts of the
    County Auditor In approving payment of said excess
    salaries to said County Commissioners was done with-
    in his authority as such officer. Ordinarily these
    rules would prevent the sureties on bonds of said
    County Commissioners from being liable for the ex-
    cess sums paid to said Commissioners, since same
    were not paid in the performance of any official
    duties on the part of said Commissioners; but, In
    becoming sureties on the bonds of said County Com-
    missioners, said sureties agreed that said Com-
    missioners would 'pay over to his County all moneys
    illegally paid to him out of County funds, as vol-
    untary payment or otherwise, and that he would not
    vote or give his consent to pay out County funds
    except for lawful purposes.' This provision of
    said bonds having been violated and said bonds hav-
    ing embraced the liability to refund said salaries
    as for money unlawfully had and received from the
    County, we hold that the sureties on the bonds of
    said County Commissioners are also liable for any
    and all sums the Commissioners themselves will be
    liable for.
Honorable J. C. Hamilton, page 9         o-6418


          ”. . . . . . . . . . . ”
          Article 1928, Vernon's Annotated Civil Statutes, sets
out the requirements of the bond of a county judge, one of which
is "that he will not vote or give his consent to pay out county
funds except for lawful purposes".
          In the case of Steusoff et al. v. Liberty County, 34
S.W. (2) 643 writ refused, it was held that the judgments and
orders of the commissioners court approving the~accounts of
Steusoff, who was tax assessor of Lib~ertgCounty, for sums in
excess of the actual earnings of his office were absolutely void,
and that Liberty County was entitled to judgment against him
for.such excess. See.also Baldwin v. Travis County, 88 S.W.
480, writ denied, and Adams v. Stephens County, 41 S.W. (2) 989,
writ refused.
          It Is our opinion that, under the above rules of law,
the party appolnted by the county 'judgeas commissioner to auc-
teed the county commissioner who was inducted into the military
service Is liable to Ector County for the salary received by
him, also that the county judge, county commissioners and county
auditor"of Ector County, and the sureties ou'thelr respective
bonds;are liable therefor, if they acted maliciously or cor-
aptly, or under circumstances imputing malice or corrupt
motives.
          The appointed commissioner evidently executed the both
required by Article 2340 hereinabove referred to and, while such
appointment was illegal and void and the sureties on said bond
would not be liable for'the salary @aid to such appointed commls-
sloner under said bond as a statutory bond, since such salary was
not received by said appointed commissioner officially, there-
fore, was not within the conditions of such bond, it is our
opinion that said sureties would be liable under said bond as a
common law obligation. In support of this conclusion, we direct
your attention to the following:
          In the case of Hummel et al. v.' Del Qreco, 90 S.W.
339, there was involved a cause of action againstthe principal
and sureties on a bond couditioned on the principal therein pay-
ing to the obligee the amount of a legatee in a will on the
establishment of said will. The execution of the bond, as the
principal intended, defeated the obligee's right to have the es-
tate.admlnistered and the legacy paid in'process of administra-
tion, said bond having been given voluntarily and in lieu of ad-
ministration. In passing thereon, the court held as follows:
          "The probate of the will Ipso facto est,ab-
    lished the legacy bequeathed as a charge upon the
                                                           .




Honorable J. C. Hamilton, page 10        o-6418



   estate of the testator. The bond sued upon was
   executed to secure plaintiff, as legatee, in its
   payment, in event the'will was'probated, thereby
   fastening upon appellants the absolute liability
   to appellee upon the happening of such event. Its
   purpose was to defeat the application of appellee,
   as legatee to have an administrator of the estate
   of decedent appointed with the will annexed, and
   enable the principal in the bond, appellant Chas.
   F. A. Hummel, to obtain end-hold possession of its
   assets free from charge of administration, thus
   preventing eppellee from exercising her right to
   collect her legacy through the medium of the pro-
   bate court. This purpose having been attained
   by appellant Hummel, and such right or appellee
   defeated, we can perceive no reason why appellants
   should not be bound by the court as they bound
   themselves by their bond.
         II
          . . . . .
         "Let it be conceded that the bond sued upon
   was not a statutory bond, and that it should not
   have effected the purpose for which It was exe-
   cuted; 'i.e.defeated the legatee's right to have
   the estate of decedent edministered'upon and her
   legacy paid in process of administration. It was
   nevertheless a common-law bond, end through it
   appellants' (Hummel) purpose was accomplished,
   end appellee's right defeated. The bond having
   had this effect, and being a valid and binding
   common-law obligation, appellants must be held
   to discharge the obligation Imposed upon them-
   selves by its terms. . . . . ."
          In the case of Maddox et al. v. Hollums, 241 S.W.
1053, the court was considering a question where the defendant
in a sequestration proceeding had given e bond in order to hold
possession of certain property pending litigation, but only one
'suretysigned said bond. However, the court held said bond good
es a common-law obligation, holding thereon as follows:
         "The replevy bond in the instant suit Is
   In the levy language prescribed and has all the
   requirements of the above articles of the statute,
   with the exception that it is signed by but one
   surety, C.C. McCarthy, the appellant. The prln-
   cipal question presented by the assignments is
   that of whether OP not the court erred in holding,
   In effect, that the bond sued upon, while not good
Honorable J. C. Hamilton, page 11          o -6418



   es a statutory bond, was, under the facts of this
   case, good and enforceable as a common-law oblige-
   tlon. This appellant surety specially insists
   that he is not legally liable thereon at all, as
   the bond is in terms purely a statutory bond, re-
   quiredby law to be executed by two or 'more sure-
   ties, and is not binding on'one surety when exe-
   cuted by him alone. The practical end general
   difference between a 'common-law bond' end a
    'statutory bond' Is that the latter conforms to
   all the requirements of the statute, while the
   former does not. It is quite generally held that
   where "the terms and conditions' of the bond sub-
   stantially deviate from 'the conditions' prescribed
   by a statute; or where a bond Is voluntarily given
   when notat all required by law, it Is deemed a
   common-law end not a statutory bond. .,. . . .'I
          The bond given by the appointed commissioner and his
sureties having been a voluntary one and having had the effect
to cause to be paid to such'commi'sslonersalary which would not
have otherwise been paid to him, he and said sureties should be
held liable under its terms and be required to pey~to Ector
County the salary illegally pald to him outof'the funds belong-
ing to such county.
          Article 1709 of Vernon's   Annotated Civil Statutes Is
as follows:
          "The county treasurer shall recelve,all
    moneys belonging to the county from whatever
    source they may be derived, and pay and apply
    the same as required by law,~in such manner es
    the commissioners court of his county may re-
    yi;e ;;t4direct. (Acts,,1846, p. 338; G.L. vol.
     f *       ; P.D. 1097.)
         Article 1713 of said statutes Is es follow,s:
          "The county treasurer shall not pay any
    money out of the county treasury except in pur-
    suance of a certiflcete or warrant from some of-
    ficer authorized by law to issue the same; and,
    if'such treasurer shall have any doubt of the
    legality or propriety of any order, decree, cer-
    tificate or warrant presented to him for payment,
    he shell not pay the same, but shell make report
    thereof to the commissioners court for their con-
    sideration and direction. (P, D. 1101.)'
                                                            .




Honorable J. C. Hamilton, page 12        o-6418


          In the case of McDonald et al., School Trustees, 'v.
Farmer, County Treasurer, et al., 56 S.W. 555, the court had
under consideration the question of the llabllity of a county
treasurer for approving warrants payable to the county assessor
which allowed said county assessor illegal commissions. In
passing upon sald question, the court held es follows:
         "As to the treasurer, he paid thenamount or-
   dered by the commissioners' court upon a warrant
   drawn by proper authority. County warrants are
   prima facie evidence of an existing end's matured
   aebt. Leach v. Wilson~Co., 62,TeX. 332; Rev. St.
   arts. 876, 852. They are prima facie valid but
   open to defenses. 1Dill. Run. Corp. 1 1 487, 502.
   It Is the duty of the county treasurer to receive
   all inoneysbelonging to the county, end to pay
   and apply the same as required by law, in such inen-
   ner as the commissioners' court of his county may
   direct. Rev. St. art. 926. Mandamus will ordin-
   arily lie to compel him to pay e cmmty warrant;
   but on account of the discretion vested in him by
   article 930 of the Revised Statutes, where he has
   any doubt of the legality or propriety of any or-
   der, decree, certiflcate;or warrant presented"to
   him for payment, not to pay the same, but to make
   report thereof to the commissioners' court for
   their consideration and direction, it has been
   held in this state that mandamus will not lie to
   compel the treasurer to pay a warrant, the payment
   of which has been prohibited by that court. Walker
   v. Barnard, 8 Tex. Civ. App, 17, 27 S.W. 726.
   In this decision the court of civil appeals for
   the Fourth district refused to follow Johnson v,
   Campbell, 39 Tex. 83, which holds that the treas-
   urer has no discretion, but must peg a warrant
   drawn in accordance with law, and that mandamus
   will lie to compel him to do so. If, after re-
   port to the commissioners' court; it should direct
   the claim to be'paid, it may be',atleast question-
   able if'the treasurer has any further dismetion
   as to payment. When the treasurer has no reason
   to doubt the legality or the propriety of a war-
   rantspresented to him for payment, it is his duty
   to pay it; and, having paid it in the discharge of
   his duty, he ought not to be held liable to the
   fur&out of which it has been paid. He'mst, how-
   ever, act in good faith, and exercise care and
   prudence to make no payment fop which the county
   or school district should not be held liable.
   The treasurer was presumed to know the law, --that
   the assessor was only entitled to a commission
Honorable J. C. Hamilton, page 13          o-6418


    of 1 per cent. of,the taxes levied and assessed;
    but it does not appear'that he knew what amount
    had been levied, nor what the assessed value of,
    the property In the district was, and it seems,
    also, that the warrant paid embraced other items.
    Whether or not he should be protected in the
    payment would be a fact to be determined by his
    care and good faith. He should take care to see
    that the warrant has been drawn by the proper eu-
    thority, and in accordance with law. 'He cannot
    have credit for a warrant issued for an Illegal
    claim, If he has reason to belleve that the demand
    for which It yes issued was In fact illegal.
    9 . . . . . .
          Applying the rules of law laid down in this opinion
to the present situation, the county treasurer of Ector County,
and the sureties on his bond, are also liable for the salary
paid to said appointed county commissioner, unless said county
treasurer acted in good'faith and had no reason to believe that
the payment of said salary was illegal.
          Your first question having been answered ih the af-
firmative, an answer to your third question is not called for
under the wording of your request, but, if the inducted county
commissioner should have to file suit to.'recover'his salary,'
such suit should be against Ector County end not against the ep-
pointed commissioner to whom the salary was paid.
            Trusting that this satisfactorily answers your Inquiry,
we remain
                                    Very truly yours,
                               ATTORNEY GENERAL OF TEXAS
                                    By s/ Jas. W. Bassett
                                          Jas. W, Bassett
                                          Assistant
JWB:mp:wc
APPROVED MAR 15, 1945
s/Carl& C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinlon Committee By s/BwB Chairman